Citation Nr: 0705701	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-40 783	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in January 2007.  

The decision below includes an order reopening the previously 
denied claim of service connection for a right hip 
disability.  The underlying claim of service connection for a 
right hip disability is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  Service connection for a right hip disability was denied 
in a December 1994 rating decision.  The veteran did not 
initiate an appeal.

2.  The evidence received since the December 1994 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran has tinnitus that is likely related to her 
period of military service.




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right hip 
disability has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen-Right Hip

The veteran filed a claim for entitlement to service 
connection for a right hip disability in July 1994.  The RO 
denied the claim in December 1994.  Notice of the denial and 
appellate rights were provided at that time.  The veteran 
failed to appeal the decision.  The denial consequently 
became final.  See 38 C.F.R. § 20.1103 (2006).  As a result, 
a claim of service connection for a right hip disability may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1994 
decision consisted of the veteran's service medical records 
(SMRs).  The SMRs revealed complaints of right hip pain with 
running in June 1986.  A bone scan revealed no evidence of a 
stress fracture in June 1986.  In March 1987 and April 1987 
the veteran again complained of right hip pain.  An x-ray 
obtained in April 1987 was noted to be negative.  The 
veteran's February 1994 examination did not reveal any 
reference to a right hip disability.  

The veteran submitted an application to reopen her claim of 
entitlement to service connection for a right hip disability 
in January 2004.  

Evidence received since the December 1994 rating decision 
consists of a July 2005 x-ray of the veteran's right hip 
obtained at a VA medical center and the veteran's testimony 
from a January 2007 video conference hearing.  

Because the evidence received since December 1994 rating 
decision was not previously of record, and because it 
addresses specifically the issue before the Board, the Board 
finds that the newly received evidence constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  
There was no indication previously that the veteran had a 
chronic right hip disability following service.  Since the 
prior denial, the veteran has submitted a VA radiograph which 
shows osteoarthritic changes involving the veteran's right 
hip.  Consequently, the Board concludes that this new 
information, in light of the earlier record, raises a 
reasonable possibility of substantiating the claim.  This 
claim is reopened.  

Service Connection-Tinnitus

The veteran's SMRs reveal complaints of ear infections, ear 
aches, external otitis media, and in November 1979 the 
veteran reported mild ringing in her left ear, in February 
1981 the veteran reported popping and cracking in her right 
ear, and in April 1982 the veteran reported popping, 
cracking, and ringing in her right ear.  

The veteran testified at a January 2007 video conference 
hearing.  She reported repeated ear infections during service 
from 1975 to 1981.  She said her tinnitus is sporadic.  She 
testified that her ears pop and crack and every so often 
there is a high-pitched noise which comes and goes.  She said 
that when the high-pitched noise kicks in, her hearing is 
somewhat impeded.  The veteran testified that she had several 
jobs while in service but one of the jobs was a range officer 
which required her to supervise weapons ranges.  She said she 
did not pay attention to the cracking, popping, and high-
pitched noise until the last year or two.  She testified that 
it was fair to say that she noticed the tinnitus in service 
and she has noticed it since service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran reported intermittent popping, 
cracking, and high-pitched noise in her ears since service, 
which has worsened over the last two years.  The veteran's 
SMRs revealed complaints of ear infections, ear pain, otitis 
media, and popping, cracking, and ringing in her right ear 
and mild ringing in her left ear.  The veteran testified that 
she supervised weapons ranges as one of her duties in the 
military.  

The Board notes that the veteran is capable of providing 
information regarding her tinnitus in service and her current 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt 
doctrine).  Under the of benefit-of-the-doubt standard, when 
a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, and 
finds that the record provides at least an approximate 
balance of negative and positive evidence on the merits in 
deciding the remaining element, a nexus between the current 
disability and the veteran's military service.

First, as noted, the veteran had complaints related to her 
ears in service and she specifically reported popping, 
cracking, and ringing in her right ear and mild ringing in 
her left ear in service.  Next, the Board notes that the 
veteran testified that she noticed the tinnitus in service 
and that she had noticed it since service, which supports a 
showing of continuity of symptomatology after service.  

On the basis of the above analysis, and after consideration 
of all of the evidence, especially the veteran's credible 
testimony regarding noise exposure and her symptoms in 
service and thereafter, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that it is therefore at least as likely as not that the 
veteran's tinnitus is related to military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.


ORDER

The claim of entitlement to service connection for a right 
hip disability is reopened; to this extent, the appeal is 
granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for a right hip disability can be 
reached.  

The veteran submitted a copy of a report of a right hip x-ray 
obtained at VA in July 2005.  No treatment records were 
associated with the x-ray report.  The RO should request all 
VA records and any other treatment records identified by the 
veteran.

The veteran's SMRs reveal complaints of right hip pain in 
service.  The July 2005 x-ray revealed osteoarthritic changes 
of the veteran's right hip.  The veteran should be afforded a 
VA examination in order to determine whether any right hip 
disability, including arthritis, is related to military 
service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claim on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated her for a 
right hip disability.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not previously been secured.  
The RO should specifically determine 
whether the veteran has had any 
treatment through VA and, if so, 
those records should be requested.  
If any records are unavailable, a 
negative reply should be included in 
the claims file.

3.  After completing the development 
actions requested above, the veteran 
should be scheduled for a VA 
orthopedic examination.  The 
examiner must review the claims 
file.  All necessary tests should be 
conducted.  The examiner is 
requested to identify any current 
right hip disability and provide an 
opinion as to whether any currently 
diagnosed right hip disability is at 
least as likely as not related to 
the veteran's military service.  A 
complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, the 
RO should take corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and her representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


